Case 1:19-cr-00040-LEK Document 28 Filed 09/25/19 Pagelof1 PagelD#: 54

anded 09/2075

UNITED STATES DISTRICT COURT
DISTRICT OF HAWATL
Request for Media Blogging

The undersigned requests that the court allow blogging during the proceeding(s) described

below. Requests must be emailed to the presiding judge’s email address for orders. For matters
calendared at least 28 days in advance, requests must be received by the court 14 days prior to the
start of the proceeding. For matters calendared less than 28 days in advance, requests must be
made as soon as practicable. ,

 

Case Name: USA v. Rabago et al Case No. 1719-00040

 

 

Presiding District or Magistrate Judge: 4 Kobayasahi
Media Outlet: The Associated Press

 

 

Representative(s): | Jennifer Kelleher, Audrey McAvoy, Caleb Jones
Email Address To Send Completed Request Form: ikelleher@ap.org
* Permission being sought for the following hearing(s):

 

 

 

 

 

 

 

 

 

 

 

 

Date Time Hearing Type
9/25/19-various| various | All on-the-record proceedings
in open court.
DATED: 9/24/19 SIGNATURE: —

 

PRINTED NAME: Jennifer Kelleher

 

 

IT IS SO ORDERED.

[X]arprovep [_|approvep asMopiFieED [_ |DENIED

pateo:  4/a4{i4 tb wE Biba uh)

 
